DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Varanese (US 2005/0031233 A1) in view of D’Haese et al. (US 2017/0362468 A1)( D’Haese).
Regarding claim 1, Varanese discloses a reclosable package (Fig. 4) comprising, a front wall of the package (noting the wall on which 401b is located); a rear wall of the package (noting the wall of which 402 is an extension of), and an upper closure (401) at which at least a portion of a surface of the rear wall is sealed to an exterior surface of the front wall at a first adhesion strength (via 401); wherein the application of a force greater than the first adhesion strength to the rear wall in a direction away from the front wall is operable to separate the portion of the surface of the rear wall from the exterior surface of the front wall to expose a reclose region on the exterior surface of the front wall (Paragraph 0056), and wherein the return of the portion of the surface of the rear 
Varanese does not specifically disclose the first adhesion strength is from 25 N/in to 40 N/in.
D’Haese teaches the ability to have a pressure sensitive adhesive having adhesive strengths of between 25 and 40 N/in (Noting the values in Table 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Varanese and choose an adhesive that provides a desired range of adhesive strength because such a change would require a mere finding of an optimal range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, modified Varanese discloses the surface of the rear wall (noting the flap 402 that is an extension of the rear wall) sealed to an exterior surface of the front wall (via 401b) is an interior surface.
Regarding claim 3, modified Varanese discloses the surface of the rear wall sealed to an exterior surface of the front wall is an exterior surface (to the degree that portion 402 is located on an exterior portion of the package relative to the opening i.e. the inward facing face of 402 is considered an exterior surface because it is never located within the package under normal use).

Regarding claim 5, modified Varanese discloses after the resealing of the separated portion of the surface of the rear wall to the exterior surface of the front wall at a second adhesion strength, the application of a force greater than the second adhesion strength to the rear wall in a direction away from the front wall is operable to separate at least a portion of the surface of the rear wall from the exterior surface of the front wall (Paragraph 0009, 0029).
Regarding claims 7, Varanese does not specifically disclose the second adhesion strength is greater than or equal to 2.0 N/inch after at least four separating and resealing cycles.
It would have been obvious to one having ordinary skill in the art to tune the adhesive such that it includes the second adhesion strength is greater than or equal to 2.0 N/inch after at least four separating and resealing cycles because such a change would require the mere finding of an optimal range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, modified Varanese discloses the upper closure comprises a reclose film (401a/401b).
Regarding claim 9, modified Varanese disclose the rear wall comprises a reclose film (401a).

Regarding claims 11-13, modified Varanese discloses (noting the illustration of the closure layers in Fig. 1A) the upper closure comprises at least 3 layers and the at least 3 layers include: a sealant layer (noting one instance of 103) comprising a top facial surface and a bottom facial surface, a reclose layer (101/102), comprising a top facial surface, a bottom facial surface, and an adhesive; at least one outer layer (noting the other instance of 103) comprising a top facial surface; wherein, the reclose layer is disposed between the sealing layer and the at least one outer layer (Figs. 1A and 1B), the top facial surface of the reclose layer is in adhering contact with the bottom facial surface of the sealant layer and the bottom facial surface of the reclose layer is in adhering contact with the top facial surface of the at least one outer layer (Fig. 1A) wherein the sealant layer comprises either the front wall or the rear wall the at least one outer layer comprises either the front wall or the rear wall (noting instances of 103 are layers of the container walls).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varanese (US 2005/0031233 A1) in view of D’Haese et al. (US 2017/0362468 A1)( D’Haese) as applied to claim 11 above, and further in view of Himmelberger et al. (US 2016/0168433 A1)(Himmelberger).
Regarding claim 14, modified Varanese discloses the closure comprises, an ethylene/a-olefin random copolymer (Paragraph 0065), and a styrenic block copolymer 
To the degree that it can be argued that the portions of the closure are not specifically the adhesive Himmelberger teaches the ability to have a composition of an adhesive including an ethylene/a-olefin random copolymer (Paragraph 0091), and a styrenic block copolymer (Paragraph 0091) a tackifier (Paragraph 0097); and an oil (Paragraph 0123).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Varanese and have the adhesive include an ethylene/a-olefin random copolymer, and a styrenic block copolymer, a tackifier, and an oil, because such a change would require including known ingredients to an adhesive composition. One having ordinary skill would recognize the ability to include each ingredient in order to adjust the characteristics of the adhesive.
Regarding claim 15, modified Varanese discloses the closure comprises from 30 wt.% to 65 wt.% of the ethylene/a-olefin random copolymer (Paragraph 0065), from 20 wt.% to 40 wt.% of a tackifier (Paragraph 0094).
Modified Varanese does not specifically disclose from 10 wt.% to 35 wt.% of the styrenic block copolymer and is silent with respect to the wt. % of an oil.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Varanese and include from 10 wt.% to 35 wt.% of the styrenic block copolymer and greater than 0 wt. % to 8 wt. % of an oil because such a change would require the mere finding of an optimal range. It has been held that .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-15 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.T.T./Examiner, Art Unit 3734                                                                                                                                                                                                        
/JES F PASCUA/Primary Examiner, Art Unit 3734